EXHIBIT 4(b) CAPITOL BANCORP LTD. Warrant to Purchase Common Stock Date of Issuance: February , 2009Certificate No. CW-[] VOID AFTER FEBRUARY [], THIS CERTIFIES THAT, for value received, [], or permitted registered assigns (Holder), is entitled to subscribe for and purchase at the Exercise Price (defined below) from Capitol Bancorp Ltd., a Michigan corporation (Company), up to [ ] shares of the common stock of the Company, no par value per share (Common Stock). This warrant is one of a series of warrants issued by the Company as of the date hereof (individually a Warrant; collectively, Company Warrants) in connection with the resale of Trust Preferred Securities issued by Capitol TrustXII, a Delaware statutory trust, from time to time that may be offered for resale by the Company or certain affiliates of the Company. 1. Definitions.
